Citation Nr: 1501631	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  10-32 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to a service-connected bilateral foot disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1968 to September 1972.  She subsequently served in the Air Force Air National Guard (AFANG) from June 1974 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2013, the Board remanded the case for additional development.  In August 2014, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in October 2014.  Later that month, the Board informed the Veteran and her representative that it had requested a specialist's opinion in conjunction with the adjudication of her appeal, provided her a copy of that opinion, and indicated that she was entitled to submit additional evidence or argument within 60 days of the date of that letter.  In an Informal Hearing Presentation received at the Board in December 2014, the Veteran's representative stated that she had no further evidence or argument to present.  Accordingly, the Board will proceed with the consideration of the case. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's headaches clearly and unmistakably pre-existed service and were not aggravated by service.  

2.  The preponderance of the evidence shows that the Veteran's headaches are not related to service-connected bilateral foot disability.  





CONCLUSION OF LAW

Headaches were not incurred in or aggravated by service; nor were they proximately caused or aggravated by service-connected bilateral foot disability.  38 U.S.C.A. §§ 1110, 1111, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in June 2006 that informed her of her duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the secondary aspect of the Veteran's service connection claim, a theory raised in August 2008, the June 2006 notice letter failed to address such theory of entitlement.  Thus, the notice as relevant to the secondary aspect of the Veteran's claim was defective.  Neither the Veteran nor her representative has identified any deficiency in notice which would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether the defective notice provided to the Veteran resulted in prejudicial error.

Where there is a defect in the content of notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id. 

In this case, the evidence of record reflects that the Veteran had actual knowledge of what was necessary to substantiate her claim of entitlement to service connection on a secondary basis.  In this regard, as part of the August 2008 submission raising the secondary service connection theory, the Veteran submitted a treatment record in which her primary care provider wrote, "Veteran has cavas [sic] feet[;] this would cause misalignment of pelvis which [in] turn would cause lumbar, thoracic and even cervical pain/headaches."  In the same submission, the Veteran contended that she was entitled to service connection because her "foot and hip pain...radiates to the base of the skull."  Therefore, the Board finds that she has demonstrated actual knowledge of the evidence and information necessary to substantiate her claim of entitlement to service connection for headaches on a secondary basis.  Moreover, the claim was properly developed, as the Board obtained a medical opinion addressing this theory.

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate notice as to the secondary aspect of her claim did not affect the essential fairness of the adjudication of her claim and, therefore, such error is harmless.  Accordingly, the Board finds that VA has satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

Relevant to the duty to assist, the Veteran's lay evidence, service treatment records (STRs), and identified post-service VA and private treatment records have been obtained.  Pursuant to the April 2013 Board remand, current VA treatment records have been associated with the claims file.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

The Veteran was afforded a VA examination in December 2008.  As discussed in the Board's April 2014 remand, the resulting medical opinion was inadequate.  Pursuant to the Board remand, another VA examination was provided in May 2013 that supplied an adequate opinion that the headaches clearly and unmistakably pre-existed service and were not aggravated by service.  However, the examiner's opinion that the current headaches are less likely than not worsened by the Veteran's bilateral foot disorder was not supported by an adequate rationale.  To correct this, in August 2014, the Board requested the opinion of a medical specialist from VHA addressing the secondary service connection theory.  The requested opinion was received in October 2014.  The Board finds that, taken together, the May 2013 VA examination report and October 2014 VHA opinion are adequate in order to adjudicate the Veteran's service connection claim, as they are based on review of the claims file and/or clinical evaluation of the Veteran, address all causation and aggravation theories, and provide rationales.  Thus, the record now contains sound medical opinions upon which a decision may be based.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board finds that the RO substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).

II.  Analysis

The Veteran contends that her current headaches are related to service or, alternately, that they are secondary to her service-connected bilateral foot disability. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); El-Amin v. Shinseki, 26 Vet. App. 136, 138(2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran' s demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez, 22 Vet. App. 295.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124 ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Presumption of soundness rebutted

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

STRs do not include the Veteran's entrance examination report, thus it is unclear whether headaches were noted at entrance to service in October 1968.  Resolving doubt in her favor, the Board assumes headaches were not noted.  However, the STRs contain clear and unmistakable evidence demonstrating that the headaches existed prior to service.  

Specifically, an October 1968 STR dated 13 days after induction shows report of a history of headaches, and complaint of current headache present for one and one-half days.  In January 1969 the Veteran again complained of headaches and reported the following prior medical history: "head fracture - 18 months and 12 years (fracture skull)" with headaches occurring once a week and lasting sometimes days at a time.  She was referred for a neurology consult for possible post-concussion syndrome and headaches, which took place a week later.  The consult report shows a history of a fall at age 18 months with a skull fracture and no sequalae.  At age 11 the Veteran had a sled accident with skull fracture and unconscious period for which she was hospitalized for three weeks.  The second fracture had no known sequalae until "about age 13 onset headaches" once or twice per month lasting 12 to 48 hours.  She had no family history of headaches.  At the consult she was diagnosed with tension headaches but not post-concussion syndrome.  A March 1969 hearing conservation data report notes a history of "two fractured skulls and concussion."  A July 1970 STR shows "history of migraine headaches."  The Veteran's June 1972 separation examination elaborates: "fractured skull in childhood and in 1961, treated both times" and "frequent headaches since 1961, treated, never incapacitating."  This chronology of an onset subsequent to the childhood skull fractures and pre-existing service is repeated in an AFANG treatment record dated April 1976.  At the December 2008 VA examination the Veteran reported that in day care as a toddler she fell and fractured her skull, and at age 11 she fractured the skull in a sled accident when she hit a tree.

The Veteran contends in her lay submissions that her headaches began in service.  However, the STRs are inconsistent with that account.  The STRs were made contemporaneously with the complaint and treatment of the headaches, based on contemporaneous reports by the Veteran herself.  The Board finds that the Veteran's more recent reports of an onset of headaches in service are not credible, as they are internally inconsistent with her own in-service reports and with the medical evidence of record.  Caluza.

In order to rebut the presumption of soundness, it is not sufficient to find that clear and unmistakable evidence demonstrates that the headaches pre-existed service.  VA must also find clear and unmistakable evidence that the headaches were not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The May 2013 VA examiner, after thorough examination of the Veteran and review of the claims file (including the STRs and AFANG treatment records), opined that any increase in the severity of headaches during active duty service was due to the natural progression of the disease.  The examiner provided a rationale for this opinion, citing to specific evidence in the record; thus the Board finds the opinion adequate and probative.  Stefl; Nieves-Rodriguez.  There is no contrary medical opinion evidence.

The Board finds that there is clear and unmistakable evidence that 1) the Veteran's headaches pre-existed service, and 2) the headaches were not aggravated by service.  Therefore, the presumption of soundness does not apply to the Veteran's headaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).






Direct service connection

As the presumption of soundness does not apply, service connection may only be granted on a direct theory if the evidence shows an increase in the disability during service, or that service otherwise aggravated the disability.  38 C.F.R. § 3.306.

STRs show that prior to service the Veteran experienced headaches occurring once or twice per month to once per week, lasting from 12 to 48 hours up to "days at a time."  (See January 1969 STRs.)  In service, she was treated for and diagnosed with tension and migraine headaches.  STRs show continued frequent headaches but there is no indication that they occurred more often than twice per week, or lasted longer than 48 hours or "days at a time."  Moreover, AFANG treatment records show that in April 1976 (four years after separation) and in February 1988 she was not experiencing headaches at all.  Thus the evidence shows no increase in disability during active duty service (from October 1968 to September 1972).  

The May 2013 VA examiner opined that service did not aggravate the pre-existing headaches.  The examiner provided a rationale for this opinion, citing to specific treatment records dated both during and post-service; thus the Board finds the opinion adequate and probative.  Stefl; Nieves-Rodriguez.  

The Veteran herself has not actually asserted that her headaches worsened in service.  She has contended only that the headaches began in service or were caused by her bilateral foot disability.  Based on the foregoing and the opinion of the 2013 VA examiner, the Board finds that the Veteran's pre-existing headaches did not increase or worsen during service and were therefore not aggravated by service.  Thus service connection is not warranted on this basis.

The Veteran has also contended that service connection is warranted for headaches as a chronic disability that she has suffered since service.  However, headaches are not an enumerated chronic disease.  38 C.F.R. § 3.309.  Thus, service connection is not available for headaches as a chronic disease under 38 C.F.R. § 3.307 or 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307.

Secondary to bilateral foot disability 

The Veteran contends that her headaches are caused or aggravated by her service-connected bilateral foot disability.

As discussed above, the December 2008 and May 2013 VA examiners' opinions regarding secondary service connection were inadequate.  In October 2014 the Board obtained the opinion of a VHA specialist addressing the secondary service connection theory.  In the VHA opinion, the specialist opined that the bilateral foot disability did not cause or aggravate the Veteran's headaches.  He provided detailed rationales for these opinions.  As to causation, he noted that a review of published medical literature revealed no connection between presence of foot deformities and headaches.  Moreover, the Veteran's headaches are shown to have started at age 13, long before service or the complaint or diagnosis of any foot disability.  As to aggravation of the headaches by the foot disability, the VHA specialist noted that while a "Chiari 1 malformation has been associated with presence of both pes cavus and headaches,...there is no scientific evidence that the presence or severity of pes cavus or other foot deformities is associated with an increase in severity or frequency of headaches."  Moreover, "[t]here is no evidence in the medical records from March 2008 until May 2012 that there has been any aggravation of headaches.  In fact the documentation available shows that the Veteran has denied presence of headache at the review of systems questionnaires."

This opinion is consistent with the medical evidence of record.  AFANG treatment records show that in April 1976 and February 1988, the Veteran denied any current headaches.  The Veteran denied current headaches in VA treatment records dated April 2008, July 2009, May 2010, October 2010, February 2011, March 2011, September 2011, May 2012, and June 2012.  At her December 2008 VA examination, she was not currently experiencing headaches, but stated that she had them six times per year and they lasted two to six weeks.  It was not until the May 2013 VA examination that the Veteran reported constant headache pain daily.

The VHA specialist's opinion is consistent with the other evidence of record, based on a review of the STRs and claims file, and supported by a rationale citing to specific treatment records.  The Board finds the opinion adequate and probative.  Stefl; Nieves-Rodriguez.  

In support of her secondary service connection contention, the Veteran submitted a VA treatment record from her primary care provider (PCP), dated July 2008.  The treatment record is for an initial osteopathic manipulative therapy evaluation for cervical, thoracic, lumbar, sacrum, pelvis, and ribs.  The VA PCP states in the "History" portion of the treatment record, "Per podiatry evaluation, has foot and hip pain and it radiates to the base of the skull.  Pain present since in Air Force."  He later states, 'Veteran has cavas [sic] feet, this would cause misalignment of pelvis which [in] turn would cause lumbar, thoracic and even cervical pain/ headaches."  In a treatment record dated two weeks later, the PCP states that the Veteran called wanting documentation that her pain started while in the Air Force.  "I told her I could write down and document that her pain was present and started while on active duty."  An addendum produced on the same date states, "Veteran was in Air Force 1968-1972 and pain has been present since."  It is unclear whether this note refers to headache pain or foot pain.

The Board finds this opinion problematic for several reasons.  First, after reviewing the VA and private treatment records, there is no podiatry evaluation dated before or during July 2008 that mentions the head, headaches, or any radiating pain.  Podiatry treatment records dated on or before July 2008 show only diagnoses of cavus foot, onychomycosis, and callus.  In no podiatry record is there any mention of radiating pain to any body part, much less the head, base of skull, or headaches.  The only conclusion the Board can draw is that the PCP's report of "per podiatry evaluation" can only refer to the existence of foot and possibly hip pain.  Common sense dictates that the report of radiation to the base of the skull must be based on the Veteran's own subjective report.

Second, it is unclear whether the PCP's statements regarding the onset and recurrence of pain refer to headache pain or foot pain.  As discussed above, it has been established that headache pain pre-existed service.  Third, the PCP does not appear to have reviewed the claims file before offering a nexus opinion between cavus feet and headaches.  He does not appear to be aware that the headaches pre-existed service.  The Veteran was granted service connection for bilateral foot disability of cavus feet (flat feet) on the theory that she wore ill-fitting shoes in service.  Again, it has been established that her headaches pre-existed the wearing of shoes in service.  Finally, the PCP makes no reference to the skull fractures and onset of headaches prior to service, which indicates that he formed his opinion with an inaccurate or incomplete factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion based on an inaccurate or incomplete factual premise is not probative).  For all of these reasons, the Board finds the July 2008 PCP opinion less probative than that of the VHA specialist.

The Veteran herself contends that her headaches are caused or aggravated by her bilateral foot disability.  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's headaches and service-connected bilateral foot disability to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, she does not possess the medical knowledge to attribute her headaches to her foot disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the etiological relationship between headaches and pes cavus fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  Thus, while the Veteran is competent to describe her headache and foot symptoms, the Board accords her statements regarding their etiological relationship little probative value as she is not competent to opine on such a complex medical question.  Moreover, a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to establish medical etiology or nexus.  See Waters v. Shinseki, 601 F.3d 1274 (2010).  In contrast, the VHA specialist took into consideration all the relevant facts in providing opinions, to include the Veteran's history, current medical condition, and alternate possible causes of her headaches.  Therefore, the Board accords greater probative weight to the VHA specialist's medical opinion.

Based on the foregoing, the probative evidence is against a nexus between the Veteran's current headaches and service, to include the service-connected bilateral foot disability.  The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for headaches.  Therefore, her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for headaches is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


